       Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN W. RIVERS,                           :   CIVIL ACTION NO. 3:20-CV-246
                                          :
                   Plaintiff              :   (Judge Conner)
                                          :
             v.                           :
                                          :
BOROUGH OF OLYPHANT,                      :
C.J. MUSTACCHIO, individually             :
and in his official capacity, and         :
JAMES DEVOE, individually and             :
in his official capacity,                 :
                                          :
                   Defendants             :

                                 MEMORANDUM

      Plaintiff John W. Rivers commenced this action against his employer,

the Borough of Olyphant (“Borough”); its Solicitor and Manager, C.J. Mustacchio;

and its Police Chief, James DeVoe. Rivers asserts, pursuant to 42 U.S.C. § 1983, that

defendants violated his rights to free association and free speech. Defendants move

to dismiss Rivers’ claims under Federal Rule of Civil Procedure 12(b)(6). For the

reasons set forth below, we will grant defendants’ motion and dismiss Rivers’

complaint with leave to amend.

I.    Factual Background & Procedural History

      Rivers has been employed by the Borough as a regular part-time police

officer for 20 years. (Doc. 1 ¶ 17). The Borough’s police department employees

are represented by a labor union, Teamsters Local 229 (“Local 229”). (See id. ¶ 15).

At all relevant times, the Borough and Local 229 have been parties to a collective

bargaining agreement (“CBA”). (Id. ¶ 16). Rivers has served as a Union Steward
        Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 2 of 19




for Local 229 since 2012. (Id. ¶ 18). In that capacity, Rivers has been involved in

negotiations regarding wages, scheduling, and other working conditions; has filed

grievances on behalf of himself and other union members; and has criticized some

of the Borough’s policies. (See id. ¶ 19).

      In April and July 2016, Rivers filed grievances against the Borough asserting

that it had made inappropriate, unilateral changes to the shift-selection procedure

in the Police Department. (Id. ¶ 20). An arbitration hearing was held in May 2017,

(id. ¶ 25), and the arbitrator sustained Rivers’ 2016 grievances in an award issued

July 5, 2017, (id. ¶¶ 26-27). Rivers alleges that the Borough took certain negative

actions against him while his 2016 grievances were pending.

      Rivers first alleges that, on January 10, 2017, he attended a civil service

hearing in his capacity as Union Steward. (See id. ¶ 56). At the hearing, Rivers

criticized the Borough for administering a civil service test with incorrect answers

and scores which were changed after the test. (See id.) Rivers requested that the

results of the civil service test be discarded and that another test be given. (Id.

¶ 59). The Borough denied his request. (See id. ¶ 60).

      Rivers also alleges that the Borough hired a full-time probationary police

officer to work only the third shift in late spring 2017. (See id. ¶¶ 29, 31). This action

precluded Rivers from working the third shift as he had for 17 years. (See id. ¶ 32).

According to Rivers, the Borough “made this scheduling change solely to punish

[him] due to his leadership position in local 229 [and] the filing of the 2016

grievances.” (Id. ¶ 36).




                                             2
          Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 3 of 19




      Rivers filed a grievance in May 2017 regarding the Borough’s refusal to

provide a newly hired probationary police officer with certain bargained-for

protections under the CBA. (Id. ¶¶ 38-39). The Borough failed to respond to this

grievance even though the chief of police was required, under the CBA, to attempt

to resolve the issues raised therein and issue a decision within 20 days. (Id. ¶ 40).

      On June 29, 2017, Local 229 filed an unfair labor practice charge against

the Borough with the Pennsylvania State Labor Board regarding the Borough’s

actions. (Id. ¶ 37; Doc. 1-6). The charge concerned both the purportedly retaliatory

new hire and the Borough’s failure to respond to the May 2017 grievance. (See Doc.

1-6 at 4-7). The charge was settled with the Borough paying a monetary award to

Rivers. (Doc. 1 ¶ 42).

      Rivers’ complaint next addresses events that took place beginning in

September 2019. On September 4, 2019, Rivers filed a grievance challenging what

he perceived to be another improper shift-selection process implemented by the

Borough.1 (See id. ¶ 47). He claimed that the new process impacted only him and

that it resulted in him losing 90 shifts, in violation of his CBA seniority rights. (Id.

¶¶ 45-46; see Doc. 1-8). Rivers alleges that Chief DeVoe warned him “not to file the

grievance[], stating ‘once you go down this path, there’s no turning back.’” (Doc. 1

¶ 50). Rivers further alleges that, instead of addressing the grievance, Chief DeVoe

wrote to Borough Council and requested that Rivers be punished. (Id. ¶ 48). Rivers


      1
        The complaint fails to specify when the challenged process began or
whether it was a continuation of the change challenged by Rivers in 2017. (See
Doc. 1 ¶¶ 43-45).


                                            3
        Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 4 of 19




avers that Chief DeVoe’s letter to Borough Council was “littered with inaccuracies.”

(Id. ¶ 49). The Borough, through Solicitor Mustacchio, issued a written warning to

Rivers on October 3, 2019. (Id. ¶ 51; Doc. 1-10).

      Rivers also complains about a five-day suspension he received on September

8, 2019. (See Doc. 1 ¶ 52; Doc. 1-11). The suspension evidently dealt with what time

Rivers was permitted to leave his shift. Rivers alleges that he had a longstanding

practice of leaving his shift at 6:30 a.m. (Doc. 1 ¶ 52). The Borough suspended him

for five days for leaving at this time, asserting that Rivers was leaving his shift early.

(See Doc. 1-11). Rivers filed a grievance regarding this suspension on October 8,

2019. (Doc. 1 ¶ 53; Doc. 1-11).

      Rivers commenced this action on February 14, 2020. He asserts claims

for violation of his First Amendment rights to freedom of association (Count I) and

freedom of speech (Count IV) against Chief DeVoe, Solicitor Mustacchio, and the

Borough, as well as claims for maintaining an unconstitutional custom or policy

(Count II) and failure to train (Count III) against the Borough alone. Defendants

move to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6). The

motion is fully briefed and ripe for disposition.

II.   Legal Standard

      Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

                                            4
        Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 5 of 19




reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). In addition to reviewing the facts

contained in the complaint, the court may also consider “exhibits attached to the

complaint, matters of public record, [and] undisputedly authentic documents if the

complainant’s claims are based upon these documents.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

      Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]




                                            5
        Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 6 of 19




the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

III.   Discussion

       Defendants challenge each of Rivers’ four claims on the merits. They also

seek dismissal of the individual-capacity and official-capacity claims against Chief

DeVoe and Solicitor Mustacchio as well as Rivers’ claim for punitive damages. Our

analysis begins and ends with defendants’ merits arguments.

       A.    Free Association & Free Speech

       Rivers brings his constitutional claims under 42 U.S.C. § 1983. Section

1983 creates a private cause of action to redress constitutional wrongs committed

by state officials. 42 U.S.C. § 1983. The statute is not a source of substantive rights,

but serves as a mechanism for vindicating rights otherwise protected by federal law.

See Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95 F.3d

1199, 1204 (3d Cir. 1996). To state a Section 1983 claim, plaintiffs must show a

deprivation of a “right secured by the Constitution and the laws of the United

States . . . by a person acting under color of state law.” Kneipp, 95 F.3d at 1204

(quoting Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d Cir. 1995)). No

question exists that the defendants are state actors. The only question is whether

Rivers has pled a plausible violation of his First Amendment rights.

       Rivers’ free-association and free-speech claims are evaluated under the

same set of elements. A plaintiff alleging retaliation based on exercise of either of

these First Amendment rights must prove that (1) they engaged in “constitutionally

protected conduct,” (2) the defendant took “retaliatory action sufficient to deter a

                                           6
        Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 7 of 19




person of ordinary firmness from exercising [their] constitutional rights,” and (3)

there is a “causal link” between the protected conduct and the retaliatory action.

Baloga v. Pittston Area Sch. Dist., 927 F.3d 742, 752 (3d Cir. 2019) (quoting Palardy

v. Township of Millburn, 906 F.3d 76, 80-81 (3d Cir. 2018)). Although governed by

the same rubric, Rivers’ “pure” association claim based on union membership

“must be analyzed separately” from his free-speech claim arising from particular

union-related speech. See id. at 748-49 (citing Palardy, 906 F.3d at 80-81).

             1.     Free Association

      Rivers first asserts that defendants retaliated against him for his labor

union membership and for his leadership role within that union. “Plainly efforts

of public employees to associate together for the purpose of collective bargaining

involve associational interests which the first amendment protects from hostile

state action.” Labov v. Lalley, 809 F.2d 220, 222–23 (3d Cir. 1987). “And because a

union’s ability to file grievances on behalf of its members is essential to its collective

bargaining power, retaliation against a union leader for the union’s decision to file

a grievance—as distinct from retaliation based on the substance of the grievance—

constitutes retaliation based on association rather than on speech per se.” Baloga,

927 F.3d at 754 (citation omitted).

      The trouble with Rivers’ claim, as currently pled, is that he fails to allege

any facts suggesting that the cited retaliatory actions were causally connected to

his union membership and leadership role, as opposed to “his advocacy on any

particular issue.” See Palardy, 906 F.3d at 81. Rivers alleges that he has been a

union member for 20 years, that he has served as Union Steward since 2012, and

                                            7
          Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 8 of 19




that he has previously filed grievances on behalf of other union members in that

leadership role. To illustrate his assertion, Rivers alleges that he filed grievances in

April 2016 and July 2016 on behalf of all regular part-time police officers, including

himself, and that he filed a grievance on behalf of a newly hired probationary police

officer in May 2017. (See Doc. 1 ¶¶ 20, 38-39). Rivers further alleges that, in January

2017, he appeared at a civil service hearing “in his capacity as Union Steward and

on behalf of himself and his fellow Local 229 members” and criticized certain

aspects of the Borough’s civil service test. (Id. ¶ 56).

      There is no question that Rivers’ actions in his capacity as Union Steward in

2016 and 2017 constitute protected activity that could support a “pure” association

retaliation claim. See Baloga, 927 F.3d at 754-55; see also Briggs v. Potter County,

787 F. App’x 123, 130 (3d Cir. 2019) (nonprecedential) (citing Baloga, 927 F.3d at 755;

Palardy, 906 F.3d at 83-84). But Rivers must also plead a causal link between those

activities and the claimed retaliatory action, viz, Rivers’ scheduling disputes and

five-day suspension in September 2019.2 To meet this element, Rivers must show




      2
         Rivers also intimates in his complaint that the scheduling change
implemented by the Borough in June 2017, when a new full-time officer was hired,
was made “solely to punish Officer Rivers due to his leadership position in Local
229 [and] the filing of the 2016 grievances.” (Doc. 1 ¶ 36). Defendants correctly
contend (and Rivers seemingly concedes) that, because the instant complaint was
filed in February 2020, the two-year statute of limitations for Section 1983 claims
would preclude a claim based on the June 2017 scheduling change. (See Doc. 10
at 6; Doc. 22 at 12); see also Garrett v. Wexford Health, 938 F.3d 69, 84 n.19 (3d Cir.
2019) (citing Sameric Corp. of Del. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir.
1998)). And even if we were able to consider this purportedly retaliatory action, the
complaint offers no facts, only Rivers’ conclusory assertion, to establish a causal
link between the scheduling change and Rivers’ union membership and activities.


                                            8
       Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 9 of 19




that his protected conduct “was a ‘substantial’ or ‘motivating factor’ in the allegedly

retaliatory conduct.” Baloga, 927 F.3d at 759 (quoting Suppan v. Dadonna, 203 F.3d

228, 235 (3d Cir. 2000)). Rivers can make this showing by articulating either (1) “an

unusually suggestive temporal proximity between the protected activity and the

allegedly retaliatory action” or (2) “a pattern of antagonism coupled with timing.”

Id. (quoting Lauren W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007)).

      We agree with defendants that Rivers has not shown a causal link between

the events in 2019 and his membership in and leadership role within Local 229.

Timing alone is not “unusually suggestive” here: Rivers’ suspension postdates his

most recent union leadership activities by more than two years. Cf. Baloga, 927

F.3d at 759-60 n.15 (one week between union leader’s activities and retaliatory

transfer is unusually suggestive, whether on its own or in conjunction with

“evidence of . . . animus toward the union more generally”) (citations omitted);

Briggs, 787 F. App’x at 130-31 (jury could find union steward’s termination while

pursuing grievance on behalf of another union member to be unusually suggestive).

Nor has Rivers alleged “a pattern of antagonism coupled with timing” between his

2016 and 2017 leadership activities and the 2019 scheduling issues and suspension.

See Baloga, 927 F.3d at 759 (quoting Lauren W., 480 F.3d at 267). To the contrary,

the complaint says nothing at all about Rivers’ interactions with defendants during

this intervening period.

      Moreover, Rivers offers no allegations suggestive of a general anti-union

animus on the part of the defendants. Rivers does allege that Chief DeVoe made

comments indicative of retaliatory intent on September 8, 2019, but the complaint

                                           9
       Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 10 of 19




links those comments directly to Rivers’ September 4, 2019 grievance, not to his

earlier union leadership activities or to his union membership more generally. (See

Doc. 1 ¶¶ 47-51). Specifically, he alleges that Chief DeVoe wrote to Borough Council

“demanding that [Rivers] be punished” for grieving a change in the shift-selection

procedures that affected Rivers alone. (Id. ¶¶ 45-48). Rivers also alleges that Chief

DeVoe “warned . . . Rivers not to file” the grievance and cautioned that “once you

go down this path, there’s no turning back.” (Id. ¶ 50). These allegations go to

Rivers’ free-speech claim, suggesting that he was retaliated against “because of his

advocacy on a[] particular issue.” See Palardy, 906 F. 3d at 81. But they do not

form the basis of an association claim—that is, they do not permit an inference that

Rivers was retaliated against “simply because of his union membership.” See id.

For all of these reasons, we will grant defendants’ motion to dismiss Rivers’ free-

association claim.

             2.      Free Speech

      Rivers invokes two events as the alleged protected activities underlying

his free-speech claim: his filing of a grievance in September 2019 about a change

in shift-selection procedures, and his testimony in his capacity as Union Steward

during a January 2017 hearing about the civil service test. Defendants challenge

these two activities on separate grounds, contending that Rivers fails to plead that

he engaged in constitutionally protected speech as to his 2019 grievance and that

he fails to plead causation as to the 2017 hearing. We address these issues seriatim.




                                          10
       Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 11 of 19




                    a.    The 2019 Grievance

       Rivers claims that he engaged in protected speech by complaining about the

Borough’s unilateral shift-selection and bidding process, which Rivers viewed as a

seniority violation under the CBA. Rivers filed a grievance addressing these issues

on September 4, 2019.

       Public employees do not forfeit the First Amendment right to speak on

matters of public concern by virtue of public employment. See Connick v. Myers,

461 U.S. 138, 142 (1983). That right, however, must be balanced against the public

employer’s interest in the effective discharge of its public duties. Id. As noted

above, the first element that Rivers must allege to properly assert a free-speech

retaliation claim is that he engaged in constitutionally protected speech. Not all

public-employee speech is protected by the First Amendment; therefore, a public

employee asserting a First Amendment speech violation must allege speech that is

in fact protected by the Constitution. Baldassare v. New Jersey, 250 F.3d 188, 195

(3d Cir. 2001).

       For a public employee’s speech to be protected by the First Amendment, it

must be on a matter of public concern, and the employee’s interest in the speech

must outweigh the interest of the employer in efficiently conducting its operations.

See Connick, 461 U.S. at 146–54; Baldassare, 250 F.3d at 194–95. Whether speech

meets these dual requirements is a question of law to be resolved by the court. See

Baldassare, 250 F.3d at 195. In determining whether a statement was on a matter

of public concern, context matters greatly: courts must consider “the employee’s

motivation as well as whether it is important to our system of self-government that

                                          11
       Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 12 of 19




the expression take place,” Munroe v. Cent. Bucks Sch. Dist., 805 F.3d 454, 467

(3d Cir. 2015) (citing Azzaro v. County of Allegheny, 110 F.3d 968, 978 (3d Cir. 1997)

(en banc); Versarge v. Township of Clinton, 984 F.2d 1359, 1364-65 (3d Cir. 1993)), by

looking to “the content, form, and context” of the statement, see id. (quoting Miller

v. Clinton County, 544 F.3d 542, 550 (3d Cir. 2008)). The Third Circuit Court of

Appeals has explained that, generally, “[p]ersonal grievances, complaints about

conditions of employment, or expressions about other matters of personal interest

. . . are matters more immediately concerned with the self-interest of the speaker as

employee.” Palardy, 906 F.3d at 83 (citation and quotation marks omitted)

(alteration in original).

       Defendants argue that Rivers’ complaints regarding the police department’s

shift-selection and bidding process are not matters of public concern but merely

personal grievances raised solely because of the effect they had on Rivers. We are

constrained to agree. It is clear from the complaint that Rivers’ speech was chiefly

concerned with the personal implications of losing 90 shifts because of the shift-

selection changes. Rivers admits that he “was the only officer negatively impacted

by the Borough’s decision to ignore the bargained for process of shift selection by

allowing a probationary officer to take shifts Officer Rivers would have successfully

bid in the past.” (Doc. 1 ¶ 45). And while Rivers intimates in his complaint that

these changes had taxpayer implications in that they “forc[ed] the Borough to

pay officers overtime,” (id. ¶ 34), there is no reference to those implications in the

grievance, nor is there any indication that Rivers’ concerns were anything other

than personal, (see Doc. 1-8). Because Rivers’ speech is not alleged to have touched

                                           12
       Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 13 of 19




on matters of public concern, it is not constitutionally protected. We will thus grant

defendants’ motion to dismiss this aspect of Rivers’ free-speech claim.

                    b.     Speech Regarding Civil Service Examination

      Rivers also asserts that he engaged in protected activity when he attended a

January 2017 hearing and criticized the Borough for administering a civil service

test with incorrect answers and scores which were changed after the test. At the

hearing, Rivers requested that the results of the civil service test be discarded and

that another test be given. Rivers made these statements “in his capacity as Union

Steward and on behalf of himself and his fellow Local 229 members.” (Doc. 1 ¶ 56).

      Defendants challenge this claim on causation grounds alone.3 As noted

supra, in the absence of other evidence, causation can be shown by alleging either

“unusually suggestive” timing between the protected speech and the retaliatory

action or “a pattern of antagonism coupled with timing.” Baloga, 927 F.3d at 759

(quoting Lauren W., 480 F.3d at 267). Rivers’ complaint does not tie any specific

retaliatory conduct to his January 2017 testimony; rather, it appears that he is

proceeding on a pattern-of-antagonism theory, claiming the Borough “considered”

his testimony “when it decided to embark on a concerted effort to violate the terms

of the CBA, the right of Officer Rivers protected by it[,] and more specifically the




      3
        Because Rivers fails to respond to defendants’ causation argument in
his opposition brief, (see generally Doc. 22), the court has discretion to deem the
argument unopposed. We nonetheless address the question of causation on the
merits.


                                          13
       Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 14 of 19




right of Officer Rivers as set forth above.” (Doc. 1 ¶ 63). With regard to pattern of

antagonism, the court of appeals has explained that

             [w]here the time between the protected activity and
             adverse action is not so close as to be unusually
             suggestive of a causal connection standing alone, courts
             may look to the intervening period for demonstrative
             proof, such as actual antagonistic conduct or animus
             against the employee, or other types of circumstantial
             evidence, such as inconsistent reasons given by the
             employer for terminating the employee or the employer’s
             treatment of other employees, that give rise to an
             inference of causation when considered as a whole.

Marra v. Phila. Housing Auth., 497 F.3d 286, 302 (3d Cir. 2007) (internal citation and

accompanying text omitted).

      Having carefully reviewed the complaint, we find that Rivers has not

alleged a pattern of antagonism adequate to support an inference of retaliation.

Instead of a “pattern,” Rivers’ complaint identifies two temporally distinct clusters

of events that he believes are indicative of retaliatory animus. The first is the

Borough’s decision in June 2017—six months after Rivers’ testimony at the January

2017 hearing—to hire a full-time probationary police officer to work the shift that

Rivers had worked for 17 years, and its decision around the same time to ignore a

grievance Rivers filed concerning the probationary officer. (See Doc. 1 ¶¶ 28-40).

But Rivers himself eliminates any causality inference as to these events, which he

explicitly links to his 2016 grievances and not his 2017 speech. (See id. ¶¶ 28, 36).

There is then a 27-month gap before we reach the actions underlying Rivers’ claim:

the scheduling issues and his five-day suspension in September 2019. (See id. ¶¶ 43-

53). The complaint is silent about this intervening period, offering no indication



                                           14
       Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 15 of 19




that Rivers experienced “actual antagonistic conduct or animus,” nor any other

indicia that the claimed adverse actions were related to his speech. See Marra,

497 F.3d at 302.

      The temporal chasm between Rivers’ January 2017 speech and defendants’

September 2019 conduct is too attenuated to support an inference of retaliation

based on timing alone. See, e.g., Watson v. Rozum, 834 F.3d 417, 423 (3d Cir. 2016)

(holding that two years between protected First Amendment activity and adverse

action “is just too remote to suggest a retaliatory motive”). And Rivers’ complaint

is devoid of facts indicative of anti-speech animus or antagonism during the

intervening period from which we might infer that his suspension was related to his

speech. Indeed, the complaint provides no information at all about what may or

may not have happened during those interim years. We thus hold that Rivers has

failed to plead the causation element of his free-speech claim, and we will grant

defendants’ motion to dismiss.

      B.     Municipal Liability

      In addition to his claims against the individual defendants, Rivers asserts two

claims against the Borough: he claims that the Borough “developed and maintained

a number of deficient policies and/or customs which caused the deprivation of [his]

constitutional rights,” (Doc. 1 ¶ 72), and that the Borough failed to adequately train

its employees, causing them to violate his constitutional rights, (id. ¶ 77).

      Municipalities and other local governments are “persons” for Section 1983

purposes, see Monell v. Dep’t of Social Servs., 436 U.S. 658, 690 (1978), but such

entities are not responsible for every constitutional tort inflicted by their employees,

                                           15
       Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 16 of 19




Connick v. Thompson, 563 U.S. 51, 60 (2011). To bring a Section 1983 claim against

a municipality, the plaintiff must show that he was “deprived of ‘rights, privileges,

or immunities secured by the Constitution and laws,’ and that the deprivation of

those rights was the result of an official government policy or custom.” Mulholland

v. Gov’t Cty. of Berks, 706 F.3d 227, 238 (3d Cir. 2013). Our court of appeals has

explained that, to prove liability, a plaintiff must demonstrate that the municipal

policy or custom was itself unconstitutional or was the “moving force” behind the

claimed constitutional deprivation. Thomas v. Cumberland County, 749 F.3d 217,

222 (3d Cir. 2014) (citation omitted). If the challenged policy or custom is not

facially unconstitutional, a plaintiff can establish causation “only by demonstrating

that the municipal action was taken with deliberate indifference as to its known or

obvious consequences”—in other words, “[a] showing of simple or even heightened

negligence will not suffice.” Berg v. County of Allegheny, 219 F.3d 261, 276 (3d Cir.

2000) (quoting Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 407 (1997)).

      A plaintiff may bring a policy-based Monell claim for an alleged failure

to train employees. Thomas, 749 F.3d at 222. A failure-to-train claim requires

the plaintiff to show that the alleged training deficiency amounts to “deliberate

indifference” to the constitutional rights of individuals who will encounter those

employees. See id. (quoting Carter v. City of Philadelphia, 181 F.3d 339, 357 (3d Cir.

1999)). This standard is demanding—it requires evidence that the municipality

“disregarded a known or obvious consequence” of its deficient training program.

Connick, 563 U.S. at 61 (quoting Brown, 520 U.S. at 410). The alleged training




                                          16
        Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 17 of 19




deficiency must be closely related to the constitutional injury suffered by the

plaintiff. Id.

        Ordinarily, a pattern of prior constitutional violations will give notice to a

municipal actor that existing training or policies are constitutionally problematic,

and continued adherence to the original practices will demonstrate the “conscious

disregard” required to establish deliberate indifference. See Thomas, 749 F.3d at

223 (citation omitted); see also Berg, 219 F.3d at 276. In rare situations, however,

the need to act may be “so obvious” that failing to do so could rise to the level of

deliberate indifference even without a pattern of prior violations. Thomas, 749 F.3d

at 223 (quoting City of Canton v. Harris, 489 U.S. 378, 390 n.10 (1989)); see also Berg,

219 F.3d at 276 (same).

        Defendants argue that Rivers’ municipal liability allegations are conclusory

at best and that his claims must be dismissed on that basis. Having reviewed the

complaint and discerned little factual support for these claims, we are inclined to

agree. However, we find that Rivers’ municipal liability claims must be dismissed

for a more fundamental reason: Rivers has not pled an underlying constitutional

harm.

        Constitutional injury is a prerequisite for a municipal liability claim; that is,

absent an underlying deprivation of a plaintiff’s constitutional rights, municipal

liability will not lie. See Mulholland, 706 F.3d at 238 n.15 (citations omitted);

Startzell v. City of Philadelphia, 533 F.3d 183, 204 (3d Cir. 2008) (quoting Brown

v. Commw. of Pa., Dep’t of Health Emergency Med. Servs. Training Inst., 318 F.3d

473, 482 (3d Cir. 2003)). While it is possible for a municipality to be held liable even

                                             17
       Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 18 of 19




when none of its employees are, “there still must be a violation of the plaintiff’s

constitutional rights.” Brown, 318 F.3d at 482 (citing Collins v. City of Harker

Heights, 503 U.S. 115, 122 (1992)).

      We held supra that Rivers has failed to plead a First Amendment violation

based on his union membership or any protected speech. Without an underlying

constitutional violation, the municipal-liability claims also fail. See Mulholland,

706 F.3d at 238 n.15 (citations omitted); Startzell, 533 F.3d at 204 (quoting Brown,

318 F.3d at 482). Accordingly, we will grant defendants’ motion to dismiss Rivers’

claims against the Borough.

      C.     Leave to Amend

      The Third Circuit Court of Appeals requires district courts to grant leave

to amend in civil rights cases if a curative amendment is conceivable. See Grayson

v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The deficiencies requiring

dismissal of Rivers’ complaint are factual rather than legal in nature and thus are

conceivably curable. Indeed, most of the problems outlined in this memorandum

are the result of opaque pleading which inhibits our ability to draw inferences that

might otherwise support Rivers’ claims. Accordingly, we will grant Rivers leave to

file an amended complaint.




                                           18
         Case 3:20-cv-00246-CCC Document 24 Filed 10/09/20 Page 19 of 19




IV.   Conclusion

      For the reasons set forth herein, the court will grant defendants’ motion to

dismiss Rivers’ complaint for failure to state viable First Amendment retaliation

claims. We will, however, grant Rivers leave to amend to cure the deficiencies

identified in his complaint. An appropriate order shall issue.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:     October 9, 2020
